Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks 
The previous rejection is withdrawn.  Applicant’s amendments are entered. Applicant’s remarks are also entered into the record.  A new search was made necessitated by the applicant’s amendments. 
A new reference was found. A new rejection is made herein.
Applicant’s arguments are now moot in view of the new rejection of the claims. 


    PNG
    media_image1.png
    503
    624
    media_image1.png
    Greyscale
 Claims 1 and 14 are amended to recite and Mast is silent but Boorman teaches “…..3) assisting the non-pilot in maintaining the path to landing at the appropriate emergency landing runway, the at least one maneuver command includes each of 
a graphic depiction of a desired flight control, (See fig. 4 where the aircraft is shown as element 40 and the trajectory to the autolanding runway 84 when cleared in block 82 is element 50 as when the pilot has a decision height 50; see paragraph 50-59 and claims 1-3)
an animated graphic of the desired flight control, and (see element 50 where the pilot must determine whether to continue the auto-landing or do a missed approach in FIG. 4 for an auto-landing and based on a decision height and paragraph 50-55)
a direction of manipulation; and…” (see claims 1-3 and paragraph 50-60) (see elements 50 and 60 where the decision height is 50 feet and the real approach minima is shown as 68 and paragraph 56) (see FIG. 4 where the decision height is shown as element 50 and the auto landing is provided as element 84 and the aircraft is cleared to land in block 82) 
    PNG
    media_image2.png
    503
    624
    media_image2.png
    Greyscale

It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the disclosure of Mast with the teachings of Boorman since Boorman teaches that the aircraft can provide a display system for an auto-landing and provide icons for the autolanding 84 and a trajectory from the aircraft 40 current position and a trajectory to the landing 50.  A decision height can be provided of 2000 feet 60 where the pilot can abort the auto-landing and a measure of RA 50, 68.  This can provide an animate path of the aircraft from the current position 40 to the landing and abort the landing from the decision height 50. If the aircraft does not want to land for any reason, the pilot can abort the landing.  See paragraph 50-61 of Boorman. 

 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of European Patent Pub. No.: EP 3879511 A1 to Mast et al. and which was 3-10-20 which is prior to the effective filing date of 6-22-20 (hereinafter “Mast”) and in view of United States Patent Application Pub. No.: US20100305786A1 to Boorman that was filed in 2009 and assigned to BOEING™.

    PNG
    media_image3.png
    649
    824
    media_image3.png
    Greyscale

Mast discloses “…1. A system for emergency manual flight direction to a non-pilot, comprising:  (see asset to land button 210)
at least one flight deck display onboard an aircraft;
a flight deck interface onboard the aircraft;  (see pilot interaction with the prompts and element 206 and 202)
an aircraft status link onboard the aircraft, the aircraft status link configured to communicate an aircraft status, the aircraft status including  (see paragraph 25-26)
at least an airspeed, (see paragraph 23) an altitude(see paragraph 23), a heading, (see paragraph 23) an attitude, (see paragraph 23 and pitch and roll data) a position, (see paragraph 23 where a flight track is shown)  and a fuel state associated with the aircraft; (see paragraph 22 where a fuel flow to the engine is shown in sensor data 22)
an aircraft communication link onboard the aircraft: (see paragraph 50)
a controller onboard the aircraft;
a tangible, non-transitory memory onboard the aircraft configured to communicate with the controller, the tangible, non-transitory memory including a list of emergency airports, the tangible, non-transitory memory having instructions stored therein that, in response to execution by the controller, cause the controller to: (see paragraph 51-52)
receive, from the flight deck interface, an indication of a user command to enter an emergency flight mode;  (see paragraph 8 where the device can include an emergency land EL activation command) 
    PNG
    media_image4.png
    862
    1199
    media_image4.png
    Greyscale

receive a current aircraft status from the aircraft status link: (see figure 4 where an emergency is activated if there are no responses to the prompts and approvals, and routing and an autolanding is provided, where a second block 408 computes the best airport and terrain and weather and then landing lights are provided and the automatic approach is provided and an optimal airport is selected 410)
determine at least one probable emergency landing airport based on the current aircraft (see FIG. 4, and optimal airport 410)
status and the list of emergency airports; (see paragraph 66-68)
determine an appropriate emergency landing runway based on the aircraft status and a (see paragraph 21 where the runway and taxiways for each airport is stored in a memory)
weather condition at each of the at least one probable emergency landing airports; (see paragraph 21 and 45 where the runway and taxiways for each airport is stored in a memory and  a historical weather database is also provided and that is updated)determine a desired aircraft status to position the aircraft on a path to landing at the appropriate emergency landing runway; (see paragraph 43-45)
display, on the at least one flight deck display, at least one information dialog, at least

    PNG
    media_image5.png
    725
    1013
    media_image5.png
    Greyscale
one maneuver command, at least one configuration command, and at least one communication command;  (see block 506 where the pilot can provide the emergency manual landing command manually or alternatively this can be done automatically)
each of the at least one information dialog, the at least one maneuver command, the at (see paragraph 7 where the display includes a location and a trajectory of the aircraft and provide an activation command prompt to provide automatic pilot and automatic thrust to generate landing flight plans and where the avionics changes in claim 1-3 to a code; see claim 6-12)
least one configuration command, and the at least one communication command(see block 506 where the pilot can provide the emergency manual landing command manually or alternatively this can be done automatically)
configured for 1) interpretation by a non-pilot of the aircraft for a manual flight of(see block 506 where the pilot can provide the emergency manual landing command manually or alternatively this can be done automatically)
the aircraft, 2) achieving the desired aircraft status, and 3) assisting the non-pilot  (see block 506 where the pilot can provide the emergency manual landing command manually or alternatively this can be done automatically)
in maintaining the path to landing at the appropriate emergency landing runway; and update each of the at least one information dialog, the at least one maneuver command, the at least one configuration command, and the at least one communication command based on a change in the aircraft status”. (see paragraph 43-45);

    PNG
    media_image1.png
    503
    624
    media_image1.png
    Greyscale
 Claims 1 and 14 are amended to recite and Mast is silent but Boorman teaches “…..3) assisting the non-pilot in maintaining the path to landing at the appropriate emergency landing runway, the at least one maneuver command includes each of 
a graphic depiction of a desired flight control, (See fig. 4 where the aircraft is shown as element 40 and the trajectory to the autolanding runway 84 when cleared in block 82 is element 50 as when the pilot has a decision height 50; see paragraph 50-59 and claims 1-3)
an animated graphic of the desired flight control, and (see element 50 where the pilot must determine whether to continue the auto-landing or do a missed approach in FIG. 4 for an auto-landing and based on a decision height and paragraph 50-55)
a direction of manipulation; and…” (see claims 1-3 and paragraph 50-60) (see elements 50 and 60 where the decision height is 50 feet and the real approach minima is shown as 68 and paragraph 56) (see FIG. 4 where the decision height is shown as element 50 and the auto landing is provided as element 84 and the aircraft is cleared to land in block 82) 
    PNG
    media_image2.png
    503
    624
    media_image2.png
    Greyscale

It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the disclosure of Mast with the teachings of Boorman since Boorman teaches that the aircraft can provide a display system for an auto-landing and provide icons for the autolanding 84 and a trajectory from the aircraft 40 current position and a trajectory to the landing 50.  A decision height can be provided of 2000 feet 60 where the pilot can abort the auto-landing and a measure of RA 50, 68.  This can provide an animate path of the aircraft from the current position 40 to the landing and abort the landing from the decision height 50. If the aircraft does not want to land for any reason, the pilot can abort the landing.  See paragraph 50-61 of Boorman. 
Claims 2-4 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of European Patent Pub. No.: EP 3879511 A1 to Mast et al. and which was 3-10-20 which is prior to the effective filing date of 6-22-20 (hereinafter “Mast”) and Boorman.
Mast discloses “…2. The system for emergency manual flight direction to a non-pilot of claim 1, further including an aircraft navigation link configured for supplying the controller with a navigation solution. (see paragraph 7 where the display includes a location and a trajectory of the aircraft and provide an activation command prompt to provide automatic pilot and automatic thrust to generate landing flight plans and where the avionics changes in claim 1-3 to a code; see claim 6-12)”. 
Mast discloses “…3. The system for emergency manual flight direction to a non-pilot of claim 2, wherein the desired aircraft status includes the navigation solution. (see paragraph 7 where the display includes a location and a trajectory of the aircraft and provide an activation command prompt to provide automatic pilot and automatic thrust to generate landing flight plans and where the avionics changes in claim 1-3 to a code; see claim 6-12)”.
Mast discloses “…4. The system for emergency manual flight direction to a non-pilot of claim 1, wherein the desired aircraft status further comprises at least one of a speed, an altitude, a three- axis attitude, and a heading.  (see paragraph 33 and 63)”. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 5 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of European Patent Pub. No.: EP 3879511 A1 to Mast et al. and which was 3-10-20 which is prior to the effective filing date of 6-22-20 (hereinafter “Mast”) and in view of U.S. Patent Application Pub. No.: US20160104384A1 to Hanel that was filed in 2014 and in view of Boorman. 
Mast is silent but Hanel teaches “…5. The system for emergency manual flight direction to a non-pilot of claim 1, wherein the flight deck interface further comprises one of a guarded switch, at least one touchscreen presentation, and a dedicated button (see paragraph 98 where the pilot selects 110 or 111 using an input button for controlling the aircraft), and further includes a sequence of user inputs to exit the emergency flight mode”.  (see paragraph 69-83);
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the disclosure of Mast with the teachings of Hanel since Hanel teaches that a landing can be aborted if the position data does not match, then an automatic aborting of the automatic landing can occur. This provides a safety mechanism to avoid a situation where a hypothesis indicates something is off with the position of the automatic landing. See paragraph 100-107 of Hanel. 
Claim 6 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of European Patent Pub. No.: EP 3879511 A1 to Mast et al. and which was 3-10-20 which is prior to the effective filing date of 6-22-20 (hereinafter “Mast”) and in view of U.S. Patent Application Pub. No.: US20160104384A1 to Hanel that was filed in 2014 and in view of Boorman. 

Mast is silent but Hanel teaches “…6. The system for emergency manual flight direction to a non-pilot of claim 1, wherein the at least one maneuver command further comprises a stop command to discontinue the maneuver command approaching the desired aircraft status.  (see paragraph 61-81 where if the position differs from a predetermined level then an abort command can be provided);
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the disclosure of Mast with the teachings of Hanel since Hanel teaches that a landing can be aborted if the position data does not match, then an automatic aborting of the automatic landing can occur. This provides a safety mechanism to avoid a situation where a hypothesis indicates something is off with the position of the automatic landing. See paragraph 100-107 of Hanel. 
Claim 7 is cancelled. 
Claim 7 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of European Patent Pub. No.: EP 3879511 A1 to Mast et al. and which was 3-10-20 which is prior to the effective filing date of 6-22-20 (hereinafter “Mast”) and in view of U.S. Patent Application Pub. No.: US20170038223 A1 to Toumazet et al. that was filed in 2015. 

    PNG
    media_image6.png
    778
    878
    media_image6.png
    Greyscale

Mast is silent but Toumazet et al. teaches “…7. The system for emergency manual flight direction to a non-pilot of claim 1, wherein the at least one maneuver command further comprises a graphic depiction of a desired flight control, an animated graphic of the desired flight control, and a direction of manipulation”.  (see abstract and paragraph 39 and FIG. 3 where an animated view is shown with a number of boundaries );
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the disclosure of Mast with the teachings of Toumazet since Touzamet of AIRBUS SAS teaches that a display 10 can include a flight protection envelope display.   The display can show the pitch angle and a highly stable flight or a second high pitch and a less stable pitch angle in an animated display of FIG. 3.  See paragraph 44-54.  A pilot can thus visualize an allowable pitch angle and upper pitch angle limits and can never cross these. This provides an improved safer display.  See paragraph 30-49 and claim 1-2 of AIRBUS.

Claim 8 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of European Patent Pub. No.: EP 3879511 A1 to Mast et al. and which was 3-10-20 which is prior to the effective filing date of 6-22-20 (hereinafter “Mast”) and in view of U.S. Patent Application Pub. No.: US20170038223 A1 to Toumazet et al. that was filed in 2015 and in view of Chinese Patent Application Pub. No.: CN 110194274 A that was filed in 9-3-19 and in view of Boorman. 

Mast is silent but Toumazet et al. teaches “…8. The system for emergency manual flight direction to a non-pilot of claim 1, wherein the at least one flight deck display further comprises one of a primary flight display (see paragraph 6)”. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the disclosure of Mast with the teachings of Toumazet since Touzamet of AIRBUS SAS teaches that a display 10 can include a flight protection envelope display.   The display can show the pitch angle and a highly stable flight or a second high pitch and a less stable pitch angle in an animated display of FIG. 3.  See paragraph 44-54.  A pilot can thus visualize an allowable pitch angle and upper pitch angle limits and can never cross these. This provides an improved safer display.  See paragraph 30-49 and claim 1-2 of AIRBUS.

Mast is silent but 274 et al. teaches “…and a multi-function display”.  (see paragraph 24, PFD and MFD and elements 111a and 111b)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the disclosure of Mast with the teachings of the ‘274 since the ‘274 teaches that an aircraft can include a second multifunctional display and can include a flight checklist dedicated display.   This provides a second display to provide additional information to the user so they can identify items that have not been checked off.

Claims 9-11 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of European Patent Pub. No.: EP 3879511 A1 to Mast et al. and which was 3-10-20 which is prior to the effective filing date of 6-22-20 (hereinafter “Mast”) and in view of Boorman. 

Mast discloses “…9. The system for emergency manual flight direction to a non-pilot of claim 1, wherein the aircraft communication link further comprises one of: an Automatic Dependent Surveillance Broadcast (ADS-B) system, a voice communication capability, and a data communications capability.  (see paragraph 53)”. 
Mast discloses “…10. The system for emergency manual flight direction to a non-pilot of claim 1, wherein the weather condition is one of: 1) stored within the memory at aircraft power up and 2) updated based on a transmission and reception via the communication link to determine a current weather status at each of the at least one probable emergency landing airports. (see paragraph 21)”. 
Mast discloses “…11. The system for emergency manual flight direction to a non-pilot of claim 1, wherein the at least one configuration command further comprises a command to manipulate at least one of a landing gear position, a flap position, a trim position, a power setting, and a speed brake position. (see paragraph 49-58)
Claims 12-13 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of European Patent Pub. No.: EP 3879511 A1 to Mast et al. and which was 3-10-20 which is prior to the effective filing date of 6-22-20 (hereinafter “Mast”) and in view of U.S. Patent Application Pub. No.: US20170038223 A1 to Toumazet et al. that was filed in 2015 and in view of Boorman.  
    PNG
    media_image7.png
    591
    815
    media_image7.png
    Greyscale

Mast is silent but Toumazet et al. teaches “…12. The system for emergency manual flight direction to a non-pilot of claim 1, wherein the at least one configuration command further comprises an aircraft specific visual presentation of the control surface manipulation, an animated presentation of the aircraft specific visual presentation, and a direction of manipulation”. (see aircraft and high stability region and low stability region for a flight envelope; see paragraph 71-80)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the disclosure of Mast with the teachings of Toumazet since Touzamet of AIRBUS SAS teaches that a display 10 can include a flight protection envelope display.   The display can show the pitch angle and a highly stable flight or a second high pitch and a less stable pitch angle in an animated display of FIG. 3.  See paragraph 44-54.  A pilot can thus visualize an allowable pitch angle and upper pitch angle limits and can never cross these. This provides an improved safer display.  See paragraph 30-49 and claim 1-2 of AIRBUS.

Mast is silent but Toumazet et al. teaches “…13. |The system for emergency manual flight direction to a non-pilot of claim 1, wherein the at least one communication command further comprises a position based frequency, a touchscreen command, and an aircraft specific visual presentation of the communication control and a method of use. ”. (see aircraft and high stability region and low stability region for a flight envelope; see paragraph 71-80)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the disclosure of Mast with the teachings of Toumazet since Touzamet of AIRBUS SAS teaches that a display 10 can include a flight protection envelope display.   The display can show the pitch angle and a highly stable flight or a second high pitch and a less stable pitch angle in an animated display of FIG. 3.  See paragraph 44-54.  A pilot can thus visualize an allowable pitch angle and upper pitch angle limits and can never cross these. This provides an improved safer display.  See paragraph 30-49 and claim 1-2 of AIRBUS.

 


Claim 14 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of European Patent Pub. No.: EP 3879511 A1 to Mast et al. and which was 3-10-20 which is prior to the effective filing date of 6-22-20 (hereinafter “Mast”) and in view of Boorman.

    PNG
    media_image8.png
    491
    624
    media_image8.png
    Greyscale

Mast discloses “…14. A method for emergency manual flight direction to a non-pilot, comprising: (see asset to land button 210)
receiving, from a flight deck interface onboard an aircraft, an indication of a user command to enter an emergency flight mode; (see pilot interaction with the prompts and element 206 and 202)
receiving a current aircraft status from an aircraft status link, (see paragraph 25-26)the current aircraft status including at least at least an airspeed, (see paragraph 23) an altitude(see paragraph 23), a heading, (see paragraph 23) an attitude, (see paragraph 23 and pitch and roll data) a position, (see paragraph 23 where a flight track is shown)  and a fuel state associated with the aircraft; (see paragraph 22 where a fuel flow to the engine is shown in sensor data 22)

comparing the position associated with the aircraft with a position of at least one probable emergency landing airport; : (see figure 4 where an emergency is activated if there are no responses to the prompts and approvals, and routing and an autolanding is provided, where a second block 408 computes the best airport and terrain and weather and then landing lights are provided and the automatic approach is provided and an optimal airport is selected 410)

determining an appropriate emergency landing runway based on the the comparison, the current aircraft status, and a weather condition at each of the at least one probable emergency landing airport; (see paragraph 66-68 and 21 where the runway and taxiways for each airport is stored in a memory) (see paragraph 21 and 45 where the runway and taxiways for each airport is stored in a memory and  a historical weather database is also provided and that is updated)
determining a desired aircraft status ; (see paragraph 21 and 45 where the runway and taxiways for each airport is stored in a memory and  a historical weather database is also provided and that is updated) to position the aircraft on a path to landing at the appropriate emergency landing runway, ; (see paragraph 21 and 45 where the runway and taxiways for each airport is stored in a memory and  a historical weather database is also provided and that is updated)the desired aircraft status including each of the airspeed, the altitude, the heading, the attitude, and the position associated with the aircraft: (see paragraph 22-23)

    PNG
    media_image9.png
    447
    623
    media_image9.png
    Greyscale
displaying, on at least one flight deck display onboard the aircraft, at least one information dialog, at least one maneuver command, (see block 506 where the pilot can provide the emergency manual landing command manually or alternatively this can be done automatically)at least one configuration command, and at least one communication command: (see paragraph 8 where the device can include an emergency land EL activation command) (see paragraph 7 where the display includes a location and a trajectory of the aircraft and provide an activation command prompt to provide automatic pilot and automatic thrust to generate landing flight plans and where the avionics changes in claim 1-3 to a code; see claim 6-12)
each of the at least one information dialog, the at least one maneuver command, the at least one configuration command, (see block 506 where the pilot can provide the emergency manual landing command manually or alternatively this can be done automatically)and the at least one communication command configured for 1) interpretation by a non-pilot of the aircraft for a manual flight of the aircraft, (see block 506 where the pilot can provide the emergency manual landing command manually or alternatively this can be done automatically) 2) achieving the desired aircraft status, and 3) assisting the non-pilot in maintaining the path to landing at the appropriate emergency landing runway airport; and (see block 506 where the pilot can provide the emergency manual landing command manually or alternatively this can be done automatically)
updating each of the maneuver command, the configuration command, and the communication command based on a change in the aircraft status. ”. (see paragraph 43-45);


    PNG
    media_image1.png
    503
    624
    media_image1.png
    Greyscale
 Claims 1 and 14 are amended to recite and Mast is silent but Boorman teaches “…..3) assisting the non-pilot in maintaining the path to landing at the appropriate emergency landing runway, the at least one maneuver command includes each of 
a graphic depiction of a desired flight control, (See fig. 4 where the aircraft is shown as element 40 and the trajectory to the autolanding runway 84 when cleared in block 82 is element 50 as when the pilot has a decision height 50; see paragraph 50-59 and claims 1-3)
an animated graphic of the desired flight control, and (see element 50 where the pilot must determine whether to continue the auto-landing or do a missed approach in FIG. 4 for an auto-landing and based on a decision height and paragraph 50-55)
a direction of manipulation; and…” (see claims 1-3 and paragraph 50-60) (see elements 50 and 60 where the decision height is 50 feet and the real approach minima is shown as 68 and paragraph 56) (see FIG. 4 where the decision height is shown as element 50 and the auto landing is provided as element 84 and the aircraft is cleared to land in block 82) 
    PNG
    media_image2.png
    503
    624
    media_image2.png
    Greyscale

It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the disclosure of Mast with the teachings of Boorman since Boorman teaches that the aircraft can provide a display system for an auto-landing and provide icons for the autolanding 84 and a trajectory from the aircraft 40 current position and a trajectory to the landing 50.  A decision height can be provided of 2000 feet 60 where the pilot can abort the auto-landing and a measure of RA 50, 68.  This can provide an animate path of the aircraft from the current position 40 to the landing and abort the landing from the decision height 50. If the aircraft does not want to land for any reason, the pilot can abort the landing.  See paragraph 50-61 of Boorman. 

Claim 15 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of European Patent Pub. No.: EP 3879511 A1 to Mast et al. and which was 3-10-20 which is prior to the effective filing date of 6-22-20 (hereinafter “Mast”) and in view of International Patent Application Pub. No.: WO 2020014753 A1 to Aleksandar that was filed in 2018 and in view of  Boorman. 
Mast is silent but Aleksandar teaches “…15. |The method for emergency manual flight direction to a non-pilot of claim 14,
wherein displaying the at least one maneuver command, the at least one configuration command, and the at least one communication command further comprises a hierarchy of commands based on a safety of flight and the current aircraft status compared with a desired aircraft status”. (see paragraph 58);
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the disclosure of Mast with the teachings of Aleksandar since Aleksandar teaches that when an emergency is detected a hierarchy of commands and who is responsible for what tasks is output.  This can provide organization in an emergency.  See paragraph 50-60 and table 13.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN PAUL CASS whose telephone number is (571)270-1934. The examiner can normally be reached Monday to Friday 7 am to 7 pm; Saturday 10 am to 12 noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN PAUL CASS/Primary Examiner, Art Unit 3668